Citation Nr: 0936557	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as secondary to herbicide 
exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served from March 1966 to March 1969.  The 
appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.  In 
August 2008, the Veteran was afforded a Travel Board Hearing 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran served from March 1966 to March 1969, 
including service in the Republic of Vietnam.

2.  Many years after service, the Veteran developed cancer of 
the esophagus.  In November 2004, he underwent surgery to 
treat that disease and subsequently developed cardiopulmonary 
complications that led to his fatal myocardial infarction on 
November [redacted], 2004.  Those conditions were not caused by any 
incident of service, or any aspect of service, including 
exposure to herbicide agents.

3.  The preponderance of the evidence indicates that the 
Veteran did not have lung cancer at any time leading up to 
his death.  

4.  At the time of his death, the Veteran was service 
connected for posttraumatic stress disorder (PTSD); residuals 
of a right orchiectomy; residuals of a left tibial fracture; 
osteomyelitis of the left tibia; and residuals of shell 
fragment wounds, to include thoracotomy, right face scar, and 
left chest scars.  He was not in receipt of service 
connection for cancer of the esophagus, myocardial 
infarction, or any cardiovascular or pulmonary disability.  

5.  The Veteran did not die of a service-connected disability 
nor may he be presumed to have died of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2008); 38 C.F.R. § 3.303 (2008).  A 
current disability must be related to service or to an 
incident of service origin.  A Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the Veteran's service and the disability.  
Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. 
West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the Veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  In the case of such a Veteran, service 
connection for certain diseases will be rebuttably presumed 
if they are manifest to a compensable degree at any time 
after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  The presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2008).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's period of active duty from March 1966 to March 
1969 included service in Vietnam from February 1967 to July 
1967.  Thus, the Veteran will be afforded the presumption of 
exposure to herbicides during his service in Vietnam. Lung 
cancer, which the appellant alleges was a contributory cause 
of the Veteran's death, is one of the specified diseases 
associated with exposure to herbicide agents.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  In addition, if the 
Veteran's disease is not subject to the presumption of 
service connection, he is not precluded from establishing 
direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Veteran died on November [redacted], 2004.  A November 2004 death 
certificate lists his primary cause of death as a myocardial 
infarction as a consequence of lung cancer.  The appellant, 
in written statements and testimony before the Board, claims 
that the Veteran's fatal lung cancer developed as a result of 
his exposure to herbicides in Vietnam and that service 
connection for cause of death is therefore warranted.

At the time of the Veteran's death, he was service connected 
for PTSD; residuals of a right orchiectomy; residuals of a 
left tibial fracture; osteomyelitis of the left tibia; and 
residuals of shell fragment wounds, to include thoracotomy, 
right face scar, and left chest scars.

Although the Veteran's death certificate indicates that he 
had lung cancer and it was a contributory cause of his death, 
his VA medical records are negative for a diagnosis of that 
disease.  Those records reflect that the Veteran had a 
history of hepatitis C and peripheral vascular disease for 
which he had undergone both an aorto bi-femoral graft and 
femoro-femoral grafting (fem-fem bypass).  In May and June 
2004, the Veteran sought treatment at a VA Medical Center for 
complaints of difficulty swallowing.  Clinical tests 
conducted in June 2004 resulted in a diagnosis of distal 
esophageal carcinoma.  An endoscopic ultrasound performed in 
early July 2004 revealed that he was currently in stage 3 of 
the disease.  The Veteran subsequently underwent 
approximately six weeks of radiation therapy, which 
exacerbated his dysphagia.  In October 2004, it was noted 
that his dysphagia had improved significantly, but that he 
continued to experience some pain and burning after 
swallowing.  It was further noted that the Veteran continued 
to smoke at least one pack of cigarettes per day and that he 
suffered from chronic obstructive pulmonary disease.  
        
The record thereafter shows that in November 2004, the 
Veteran was hospitalized for an esophagectomy.  That 
procedure, performed on November [redacted], 2004, included abdominal 
exploration with mobilization of the stomach and a Kocher 
maneuver.  The Veteran was found at the time of surgery to 
have some fullness in the celiac axis, which was subsequently 
diagnosed as malignant lymph nodes, thereby indicating that 
the Veteran's esophageal cancer had advanced to stage 4.  
Following surgery, the Veteran was extubated and released to 
recover in an intensive care unit.  Post-surgical records 
reflect that bilateral pulmonary infiltrates were detected as 
well as consolidative changes throughout the lungs, 
particularly in the basilar regions and the right mid-lung 
zone.  A post-operative X-ray examination revealed that the 
Veteran had pleural effusions suggestive of consolidative 
pneumonia and/or severe pulmonary edema.  In addition, his 
lungs were shown to be scattered with diffuse rales 
throughout.  The Veteran's surgical treatment providers noted 
that, with his increased pulmonary infiltrates, "he could be 
in some congestive failure in spite of diuresis he did not 
appear to improve his overall respiratory function."  In 
light of these concerns, the Veteran was started on a regimen 
of Natrecor to offset the possibility of cardiac failure or a 
possible postoperative myocardial infarction.  Despite those 
precautions, the Veteran's health steadily declined the day 
after surgery.  He was unable to eat and continued to feel 
tired and dyspneic.  
        
On November [redacted], 2004, the Veteran was reintubated due to 
respiratory failure.  Shortly thereafter, he went into 
cardiac arrest.  He was treated with multiple cardiac 
medications, defibrillation, and CPR with compressions.  
Regrettably, all measures were unsuccessful and the Veteran 
died at 10:30 p.m. that night.  

The Veteran's death certificate indicated that he had died of 
a myocardial infarction due to, or as a consequence of, lung 
cancer.  While the physician who prepared and certified that 
death certificate was listed as one of the Veteran's VA 
treating providers, it does not appear that he treated the 
Veteran at the time of his November [redacted], 2008, esophagectomy 
or at any subsequent time leading up to his death.  
Thereafter, the VA physician who had treated the Veteran at 
the time of his death prepared a discharge summary, dated 
November 17, 2004, which indicated that the Veteran's spouse 
had refused a post-mortem autopsy.  Additionally, the 
discharge summary noted that, at the time of his death, the 
Veteran had been diagnosed with distal esophageal cancer, 
status post transchiatal esohagectomy, postoperative 
congestive heart failure with pulmonary edema, postoperative 
myocardial infarction, and a history of peripheral vascular 
disease, status post aorto bifemoral bypass surgery.  That 
discharge summary further noted that the Veteran had a 
history of hepatitis C and shrapnel injuries received in 
Vietnam, but did not indicate that any of those conditions 
contributed to his death.  Significantly, lung cancer was not 
listed as one of the "final diagnoses" contained in the 
discharge summary.  

In April 2009, the Board requested a Veterans Health 
Administration (VHA) opinion from a VA oncologist regarding 
whether the Veteran, in fact, had lung cancer and, if so, whether 
that condition caused or contributed substantially or materially 
to his death.  Additionally, the Board asked the VA oncologist to 
comment on whether the Veteran's death was related to any of his 
service-connected disabilities or to any other aspect of his 
active service.

In August 2009, the Board received the May 2009 report and 
opinion from the chief of hematology and oncology at a VA 
Medical Center, who, after reviewing the Veteran's claims 
folder and relevant medical literature, determined that it 
was less likely than not that the Veteran was suffering from 
lung cancer at the time of his death.  As grounds for that 
opinion, the VHA examiner noted that, notwithstanding the 
diagnosis of lung cancer listed on the Veteran's death 
certificate, there was nothing of record to suggest that he 
had ever been diagnosed with that disease and that the "main 
diagnosis" at the time of his death was stage 4 
adinocarcinoma of the esophagus with distant lymph node 
involvement.  While acknowledging that "at some point on 
initial evaluation of esophageal cancer," the Veteran had 
been found to have a nodule in his left lung that was 
"mildly hypermetabolic;" the VHA examiner noted that "the 
significance of this finding is unknown because of lack of 
other data, such as CT scan reports and PET scan reports."  
Moreover, the VHA examiner opined that the nodule on the 
Veteran's left lung was more likely the result of his 
metastasizing esophageal cancer, rather than a manifestation 
of a separate lung carcinoma.  That examiner further noted 
that, following his November [redacted], 2004, esophageal surgery, 
the Veteran had developed "significant cardiopulmonary 
complications," which likely accounted for the bilateral 
pulmonary infiltrates and other consolidative changes 
apparent in his lungs at the time of his death.

Additionally, the VHA examiner found that it was "very 
unlikely" that the Veteran's cause of death was related to 
any of his service-connected disabilities or to any other 
aspect of his military service.  Instead, that examiner 
opined that the myocardial infarction, which comprised the 
"major cause of death," was related to the aforementioned 
cardiopulmonary complications following his esophageal 
surgery.  Those cardiopulmonary complications, the examiner 
added, might have been exacerbated by the Veteran's cigarette 
smoking habit.  The VHA examiner further noted that "active 
smoker patients being considered for a thoracotomy have 
higher incidence of peri- and post-operative complications."  
Significantly, the VHA examiner did not indicate that the 
thoracotomy scar, for which the Veteran was noncompensably 
service connected, was in any way related to the specific 
cardiopulmonary complications contributing to his death.

In June 2009, VA provided the appellant with a copy of the 
May 2009 VHA examiner's report and opinion and requested that 
the appellant submit any additional evidence or argument in 
support of her claim.  The appellant did not respond to that 
correspondence.  Consequently, any additional information 
that may have been elicited in support of her claim for 
surviving spouse benefits has not been obtained because of 
her own failure to cooperate.  The Board reminds the 
appellant that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If an 
appellant wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Although supportive of the Veteran's claim, the Board is 
inclined to place less probative value on the November 2004 
death certificate indicating that lung cancer was an 
underlying cause of the Veteran's fatal myocardial 
infarction.  The Board assigns greater weight to the 
subsequent May 2009 VHA examiner's opinion undertaken to 
directly address the issue on appeal and the contemporaneous 
medical treatment records which did not demonstrate the 
presence of or diagnose any lung cancer.  In placing greater 
weight on the VHA examiner's conclusions that it was less 
likely than not that the Veteran had lung cancer at the time 
of death and that it was "very unlikely" that his death was 
due to one or more service-connected disabilities, or to any 
other aspect of his military service, the Board considers it 
significant that the VHA opinion is more current than the 
November 2004 death certificate and that the VHA examiner 
expressly considered the findings contained in that 
certificate.  Additionally, the May 2009 VHA opinion is based 
on the examiner's thorough and detailed examination of the 
claims folder and the medical history contained therein, and 
is consistent with the other clinical evidence of record, to 
specifically include the surgical and post-surgical treatment 
records immediately preceding the Veteran's death and the 
post-mortem discharge summary, indicating that his spouse 
(the appellant) had refused an autopsy and listing the 
various diseases that the Veteran was diagnosed with at the 
time of death, which did not include lung cancer.  Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and 
the thoroughness and detail of the opinion).  

In contrast, while the November 2004 death certificate lists 
lung cancer as an underlying cause of the Veteran's death, 
that notation is not supported by a rationale or consistent 
with any of the clinical evidence of record.  The physician 
who prepared and certified that death certificate does not 
appear to have performed surgery on the Veteran on November 
[redacted], 2004, or treated him at any subsequent time leading up to 
his death.  Nor does it appear that that physician reviewed 
the Veteran's medical history and other pertinent evidence in 
his claims folder, which further limits the probative value 
of the death certificate.

The Board is cognizant of the May 2009 VHA examiner's 
statement that the Veteran's cigarette smoking might have 
exacerbated the post-operative cardiopulmonary complications 
that contributed to his death and that "active smoker 
patients being considered for a thoracotomy have higher 
incidence of peri- and post-operative complications."  
However, the Board finds that statement to be inherently 
speculative in nature and thus of limited probative value.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 
5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish medical nexus); 
Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement 
framed in terms such as 'could have been' is not probative).  
Moreover, while the VHA examiner cited the Veteran's 
nonservice-connected cigarette smoking as a potential factor 
in his death, that examiner did not relate the Veteran's 
death to his service-connected thoracotomy.  Thus, the Board 
does not assign any probative weight to the examiner's above 
statement pertaining to general risks associated with smoking 
in patients who undergo thoracotomies.  That statement fails 
to provide a definite causal connection between the 
myocardial infarction, listed as a direct cause of the 
Veteran's death, and his service-connected thoracotomy or any 
other aspect of his military service.  Where a physician is 
unable to provide a definite casual connection, the opinion 
on the issue constitutes "what may be characterized as non-
evidence."  Permen v. Brown, 5 Vet. App. 237 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459 (1996) (a generic 
statement about the possibility of a link is too general and 
inconclusive). 

The Veteran was service connected for shell fragment wound 
residuals at the time of death, but was not in receipt of 
service connection for hepatitis C.  Nevertheless, the Board 
recognizes that the VA medical provider who prepared the 
November 17, 2004, post-mortem discharge certificate 
indicated that the Veteran had a history of shrapnel injuries 
and hepatitis C and stated that both of those conditions had 
their onset during his military service in Vietnam.  However, 
the Board finds that the VA medical provider's November 17, 
2004, assessment of the Veteran's Vietnam-related 
disabilities, standing alone, to be of limited probative 
value as there is no indication that he reviewed the 
Veteran's service medical records or other pertinent evidence 
in his claims folder.  Prejean v. West, 13 Vet. App. 444 
(2000).  In any event, that VA medical provider did not 
indicate that the Veteran's shrapnel injuries and hepatitis C 
were primary or contributing factors in his death, and, thus, 
that medical provider's findings are not inconsistent with 
the May 2009 VHA examiner's determination that the Veteran's 
death was less likely than not related to service or to any 
service-connected disability.   

The Board finds that the evidence of record does not support 
a finding in favor of granting service connection for the 
Veteran's cause of death on a secondary basis.  While 
recognizing that a diagnosis of lung cancer was listed on the 
Veteran's death certificate, the Board finds that, for the 
foregoing reasons, the competent medical evidence does not 
indicate that the Veteran actually had lung cancer at the 
time of his death.  Moreover, there is no probative evidence 
establishing a medical nexus between the Veteran's myocardial 
infarction, the only other cause of death listed on his death 
certificate, and any of his service-connected disabilities or 
any other aspect of his active service.  Indeed, the 
probative value weighs against a finding of a medical nexus, 
as the May 2009 VHA examiner specifically found that the 
Veteran did not have lung cancer when he died and that it was 
less likely than not that any of his service-connected 
disabilities contributed to his death.  That opinion carries 
the greatest probative weight.  Furthermore, while the 
November 2004 post-mortem VA discharge summary indicated that 
the Veteran had a history of shrapnel wounds and hepatitis C 
incurred in Vietnam, neither one of those conditions was 
noted to be a factor in his death.  Accordingly, the Board 
finds that service connection for the Veteran's cause of 
death is not warranted on a secondary basis.

Nor is service connection warranted on a direct or 
presumptive basis.  The Board recognizes that the Veteran was 
undergoing treatment for esophageal cancer, which resulted in 
postoperative cardiopulmonary complications that the May 2009 
VHA examiner cited as factors contributing to his death.  
However, the Veteran was not service connected for esophageal 
cancer.  Moreover, unlike lung cancer, cancer of the 
esophagus is not a disability for which presumptive service 
connection due to exposure to Agent Orange may be granted.  
38 C.F.R. § 3.309(a).  In addition, no medical evidence of 
record has linked any esophageal cancer to the Veteran's 
service or to any exposure to herbicides.

Additionally, the Veteran's service medical records do not 
show any complaints or clinical findings of cancer-related 
illnesses.  Further, post-service medical records show that 
the Veteran's esophageal cancer and related cardiopulmonary 
complications leading up to his fatal myocardial infarction 
were not diagnosed for several decades after the Veteran left 
service.  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no competent evidence of record 
establishing a nexus between the Veteran's service and his 
cause of death.  The May 2009 VHA examiner expressly 
determined that the Veteran's death was not caused or related 
to any incident in service.  Thus, the Board finds that 
direct service connection is not warranted.  Boyer v. West, 
210 F.3d 1351 (Fed. Cir. 2000).  In addition, the evidence 
does not show that any cancer-related illness manifested to a 
compensable degree within one year following the Veteran's 
separation from service such that presumptive service 
connection may be granted.  38 C.F.R. §§ 3.307, 3.309 (2008).

The Board has considered the appellant's assertions that the 
Veteran's death was due to lung cancer that he developed as a 
result of in-service herbicide exposure.  However, as a 
layperson, the appellant is not competent to give a medical 
opinion on a diagnosis or etiology of a disorder.  Bostain v. 
West, 11 Vet. App. 124 (1998), Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  In any event, the Board has 
obtained a VHA opinion that expressly rebuts the appellant's 
theory of medical causation and that opinion is afforded the 
greatest probative value.

In sum, the evidence shows that the Veteran developed 
esophageal cancer many years after service and that his 
surgical treatment for that disease resulted in postoperative 
cardiopulmonary complications that led to his fatal 
myocardial infarction.  The Veteran was not service connected 
for esophageal cancer, nor does any probative medical 
evidence of record demonstrate that this disease and the 
lethal complications it triggered were related to active 
service or to any incident therein, including in-service 
herbicide exposure.  Additionally, the weight of the evidence 
shows that no disability incurred in or aggravated by service 
either caused or contributed to the Veteran's death.  As the 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, that 
claim must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In closing, the Board notes that in reaching this 
determination, it is sympathetic to the appellant's claim and 
does not wish in any way to diminish the Veteran's valorous 
and highly-decorated combat service in Vietnam.  The Board, 
however, is precluded from granting the claims on an 
equitable basis and instead is constrained to follow the 
specific applicable provisions of law.  38 U.S.C.A. § 
7104(c).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other 
grounds, Hupp v. Shinseki, No. 2008-7059 (Fed.Cir. May 19, 
2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The content of the notice letter will 
depend upon the information provided in the claimant's 
application.

Here, the RO sent correspondence in February 2005 and April 
2007, and a rating decision in June 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The Board acknowledges that the appellant was not provided 
with all of notice criteria required by Hupp; however, the 
Board concludes that the appellant has actual knowledge of 
the disabilities for which the Veteran was granted service 
connection and those for which he was not service-connected.  
The appellant contends that the Veteran's death was related 
to lung cancer that he developed as a consequence of in-
service herbicide exposure.  However, she does not contend 
that the Veteran was service connected for esophageal cancer 
or any of the related postoperative cardiopulmonary 
complications that contributed to his fatal myocardial 
infarction, or that his death was otherwise related to a 
service-connected disability or any other aspect of service.  
The nature of the appellant's claim reflects her actual 
knowledge of the disabilities for which the Veteran was 
granted service connection and those for which he was not 
service-connected.  Accordingly, the failure to provide Hupp-
compliant notice is not prejudicial in this case.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2007 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a VHA opinion in relation to 
this appeal.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


